Exhibit 10.8

MAGNOLIA OIL & GAS CORPORATION

LONG TERM INCENTIVE PLAN

PERFORMANCE SHARE UNIT GRANT NOTICE

Pursuant to the terms and conditions of the Magnolia Oil and Gas Corporation
Long Term Incentive Plan, as amended from time to time (the “Plan”), Magnolia
Oil & Gas Corporation (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) the number of Performance Share Units
(“PSUs”) set forth below in this Performance Share Unit Grant Notice
(this “Grant Notice”). This award of PSUs (this “Award”) is subject to the terms
and conditions set forth herein, in the Performance Share Unit Agreement
attached hereto as Exhibit A (the “Agreement”), the Performance Share Unit
Vesting Criteria and Methodology attached hereto as Exhibit B and the Plan
attached hereto as Exhibit C, each of which is incorporated herein by reference.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan.

 

Participant:                                                  Date of Grant:   
                     Grant Date Number of Performance Share Units:   
                     (“Grant Date Number of PSUs”) Vesting Schedule:    Subject
to the terms and conditions of the Agreement, the Plan and the other terms and
conditions set forth herein, a portion of the Grant Date Number of PSUs are
eligible to vest and become earned, and Stock may become issuable with respect
to the PSUs under the circumstances enumerated in Exhibit B. The portion of the
Grant Date Number PSUs actually earned upon satisfaction of the foregoing
requirements is referred to herein as the “Earned PSUs.” The period over which
the Company’s performance will be measured for purposes of applying the
methodology set forth in Exhibit B shall be from [                    ] to
[                    ] (the “Performance Period”). Except as described below, in
order to be eligible to receive any Earned PSUs, the performance goals as set
forth in Exhibit B must be satisfied, and you must remain actively employed or
continue to provide services throughout the Performance Period and up until the
settlement date of the PSUs which shall follow the conclusion of the Performance
Period. In the event of the termination of your employment or service by the
Company other than as described below, at any time during the Performance Period
or before settlement of the PSUs, all PSUs (and all rights arising from such
PSUs and from being a holder thereof) will terminate automatically without any
further action by the Company and will be forfeited without consideration or
notice.



--------------------------------------------------------------------------------

Treatment upon a Change in Control    Upon a Change in Control, the PSUs will
cease to be subject to performance goals set forth in Exhibit B and a number of
PSUs equal to the greater of (i) the Grant Date Number of PSUs earned upon
achievement of the Target Level or (ii) the percentage of the Grant Date Number
of PSUs that are deemed to have been earned upon the Change in Control based on
actual performance as determined by the Committee (and, in each case, all rights
arising from such PSUs and from being a holder thereof) will remaining
outstanding and vest subject to your continued employment or service through the
end of the Performance Period (“Converted PSUs”). Notwithstanding the foregoing,
in the event that the successor company or a parent or subsidiary thereof does
not assume the awards, the Converted PSUs will vest in full upon the Change in
Control. Vesting upon Certain Terminations following a Change in Control    In
the event of the termination of your employment or service by the Company
without Cause (as defined below) or upon your resignation for Good Reason (as
defined below) within 12 months following a Change in Control, the Converted
PSUs will vest in full upon such termination. Vesting upon Certain Terminations
on or after [                    ]    In the event of the termination of your
employment or service by the Company other than for Cause on or after
[                    ], you shall be eligible to earn a pro-rata portion of the
PSUs, which shall be calculated as the product of (i) (a) the number of complete
months that have elapsed since [                    ] divided by (b) 36
multiplied by (ii) the percentage of the Grant Number of PSUs that are deemed to
have been earned at the conclusion of the Performance Period as determined by
the Committee, and the pro-rata Earned PSUs (and all rights arising from such
PSUs and from being a holder thereof) will be distributed at the same time as
for then employed participants.

“Cause” means (i) if the Participant is a party to an employment or service
agreement with the Company and such agreement includes a definition of “cause,”
the definition contained therein; or (ii) if no such agreement exists, or if
such agreement does not define “cause” or a similar term, (a) the Participant’s
material breach of this Agreement or any other written agreement between the
Participant and the Company or an Affiliate or the Participant’s breach of any
policy or code of conduct established by the Company or an Affiliate and
applicable to the Participant; (b) the commission of an act of gross negligence,
willful misconduct, breach of fiduciary duty, fraud, theft or embezzlement on
the part of the Participant; (c) the commission by the Participant of, or
conviction or indictment of the Participant for, or plea of nolo contendere by
the Participant to, any felony (or state law equivalent) or any crime involving
moral turpitude; or (d) the Participant’s willful failure or refusal, other than
due to disability, to perform the Participant’s obligations pursuant to this
Agreement or any employment agreement with the Company or an Affiliate, as
applicable, or to follow any lawful directive from the Company or any Affiliate,
as determined by the Company; provided, however, that if the Participant’s
actions or omissions as set

 

2



--------------------------------------------------------------------------------

forth in this clause (d) are of such a nature that the Company determines they
are curable by the Participant, such actions or omissions must remain uncured
30 days after the Company has provided the Participant written notice of the
obligation to cure such actions or omissions.

“Good Reason” means the Participant’s resignation within 90 days after any of
the following events, unless the Participant consents to the applicable event:
(i) a material decrease in the Participant’s base salary, other than a reduction
in annual base salary of less than 10% that is implemented in connection with a
contemporaneous reduction in annual base salaries affecting other senior
executives of the Company; (ii) a material decrease in (a) the Participant’s
then-current title or position, or (b) authority or areas of responsibility as
are commensurate with the Participant’s then-current title or position; (iii) a
relocation of the Participant’s principal work location to a location more than
50 miles from the Participant’s then-current principal location of employment;
or (iv) a material breach by the Company or any Affiliate of this Agreement or
any material agreement between the Participant, the Company or any Affiliate.
Notwithstanding the foregoing, any assertion by the Participant of a termination
for Good Reason will not be effective unless and until the Participant has:
(x) provided the Company or any Affiliate, within 60 days of the Participant’s
knowledge of the occurrence of the facts and circumstances underlying the Good
Reason event, written notice stating with specificity the applicable facts and
circumstances underlying such Good Reason event; and (y) provided the Company or
any of its subsidiaries with an opportunity to cure the same within 30 days
after the receipt of such notice.

By clicking to accept, you agree to be bound by the terms and conditions of the
Agreement, the Plan and this Grant Notice. You acknowledge that you have
reviewed in their entirety and fully understand all provisions of the Agreement,
the Plan and this Grant Notice. You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee regarding
any questions or determinations arising under the Agreement, the Plan or this
Grant Notice.

In lieu of receiving documents in paper format, you agree, to the fullest extent
permitted by applicable law, to accept electronic delivery of any documents that
the Company may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, account statements, annual and quarterly
reports and all other forms of communications) in connection with this Award.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which you have access. You hereby consent
to all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents.

You acknowledge and agree that clicking to accept this Award constitutes your
electronic signature and is intended to have the same force and effect as your
manual signature.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, effective for all purposes as provided
above.

 

MAGNOLIA OIL & GAS CORPORATION By:  

                                                                       

Title:  

 

Name:  

 

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE SHARE UNIT AGREEMENT

This Performance Share Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice (the “Date of Grant”) by and between Magnolia
Oil & Gas Corporation, a Delaware corporation (the “Company”), and
[                    ] (the “Participant”). Capitalized terms used but not
specifically defined herein shall have the meanings specified in the Plan or the
Grant Notice.

1. Award. For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, effective as of the Date of Grant, the Company
hereby grants to the Participant the Grant Date Number of PSUs set forth in the
Grant Notice on the terms and conditions set forth in such notice, this
Agreement and the Plan, which is incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control. The PSUs are Other Stock-Based Awards granted pursuant to
Section 6(h) of the Plan. To the extent earned, each PSU represents the right to
receive one share of Stock, subject to the terms and conditions set forth in the
Grant Notice, this Agreement and the Plan; provided, however, that, depending on
the level of performance attained with respect to the applicable performance
criteria, the number of shares of Stock that may be earned hereunder in respect
of this Award may range from 0% to 150% of the Grant Date Number of PSUs. Unless
and until the PSUs have become Earned PSUs in the manner set forth in the Grant
Notice, the Participant will have no right to receive any Stock or other
payments in respect of the PSUs. Prior to settlement of this Award, the PSUs and
this Award represent an unsecured obligation of the Company.

2. Vesting of PSUs.

(a) The PSUs shall vest and become Earned PSUs in accordance with the vesting
schedule and based on the level of performance attainment with respect to the
applicable performance criteria set forth in the Grant Notice, which shall be
determined by the Committee in its sole discretion at the conclusion of the
Performance Period (and any PSUs that do not become Earned PSUs at the end of
the Performance Period shall be automatically forfeited). Except as set forth in
the Grant Notice, unless and until the PSUs have become Earned PSUs in
accordance with the preceding sentence, the Participant will have no right to
receive any dividends or other distributions with respect to the PSUs. For the
avoidance of doubt, in the event the Participant becomes a member of the Board,
the Participant will be considered to have remained continuously employed or
engaged by the Company provided that the resignation of the Participant’s
employment is effective as of the date the Participant becomes a member of the
Board.

(b) Notwithstanding any provision herein to the contrary, in the event of any
inconsistency between this Section 2 and any written employment agreement
entered into by and between the Participant and the Company or an Affiliate, as
applicable, the terms of such employment agreement shall control.

3. Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, the Participant holds PSUs granted pursuant to this Agreement
that have not been settled, the Company shall record the amount of such dividend
in a bookkeeping account and pay to the Participant an

 

A-1



--------------------------------------------------------------------------------

amount in cash equal to the cash dividends the Participant would have received
if the Participant was the holder of record, as of such record date, of one
share of Stock multiplied by the number of PSUs settled on the date such PSUs
vest and become earned. Such payment will be made on or within 60 days following
the date on which such PSUs vest and become earned in accordance with Section 2.
No interest will accrue on the Dividend Equivalents between the declaration and
payment of the applicable dividends and the settlement of the Dividend
Equivalents.

4. Settlement of PSUs. As soon as administratively practicable following the
Committee’s certification of the level of attainment of the performance criteria
applicable to the PSUs for the Performance Period, and subject to the
Participant’s continued employment or service through such date, but in no event
later than 60 days following the end of the Performance Period, the Company
shall deliver to the Participant a number of shares of Stock equal to the number
of PSUs that become Earned PSUs as of such date. All shares of Stock issued
hereunder shall be delivered either by delivering one or more certificates for
such shares to the Participant or by entering such shares in book-entry form, as
determined by the Committee in its sole discretion. Upon the final vesting date,
the value of any Fractional PSUs shall be rounded up to the nearest whole PSU.

5. Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents or,
if permitted by the Committee in its sole discretion, Stock, other property, or
any other legal consideration the Committee deems appropriate. If such tax
obligations are satisfied through net settlement or the surrender of previously
owned Stock, the maximum number of shares of Stock that may be so withheld (or
surrendered) shall be determined by the Committee and subject to any applicable
Company policy that may be in effect from time to time, without creating adverse
accounting treatment for the Company with respect to this Award, as determined
by the Committee. The Participant acknowledges that there may be adverse tax
consequences upon the receipt, vesting or settlement of this Award or
disposition of the underlying shares and that the Participant has been advised,
and hereby is advised, to consult a tax advisor. The Participant represents that
the Participant is in no manner relying on the Board, the Committee, the Company
or any of its Affiliates or any of their respective managers, directors,
officers, employees or authorized representatives for tax advice or an
assessment of such tax consequences.

6. Non-Transferability. None of the PSUs, the Dividend Equivalents or any
interest or right therein may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until the shares of Stock underlying the PSUs have been issued, and all
restrictions applicable to such shares have lapsed. Neither the PSUs nor any
interest or right therein shall be liable for the debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means, whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect
against the Company and its Affiliates, except to the extent that such
disposition is expressly permitted by the preceding sentence.

 

A-2



--------------------------------------------------------------------------------

7. Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all requirements of applicable law with respect to
such securities and with the requirements of any stock exchange or market system
upon which the Stock may then be listed. No shares of Stock will be issued
hereunder if such issuance would constitute a violation of any applicable law or
regulation or the requirements of any stock exchange or market system upon which
the Stock may then be listed. In addition, shares of Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act is in
effect at the time of such issuance with respect to the shares to be issued,
(b) in the opinion of legal counsel to the Company, the shares to be issued are
permitted to be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act or (c) the Company has
attained from any regulatory body having jurisdiction the requisite authority,
if any, deemed by the Company’s legal counsel to be necessary for the lawful
issuance and sale of any shares of Stock hereunder. As a condition to any
issuance of Stock hereunder, the Company may require the Participant to satisfy
any requirements that may be necessary or appropriate to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect to such compliance.

8. Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Stock that may become
deliverable hereunder unless and until the Participant has become the holder of
record of such shares of Stock, and no adjustments shall be made for dividends
in cash or other property, distributions or other rights in respect of any such
shares of Stock, except as otherwise specifically provided for in the Plan or
this Agreement.

9. Execution of Receipts and Releases. Any issuance or transfer of shares of
Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to Earned PSUs.

10. No Right to Continued Employment or Awards. Nothing in the adoption of the
Plan, nor the award of the PSUs thereunder pursuant to the Grant Notice and this
Agreement, shall confer upon the Participant the right to continued employment
by the Company or any Affiliate, or any other entity, or affect in any way the
right of the Company or any such Affiliate, or any other entity to terminate
such employment at any time. The grant of the PSUs is a one-time benefit and
does not create any contractual or other right to receive a grant of Awards or
benefits in lieu of Awards in the future.

11. Agreement to Furnish Information. The Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

 

A-3



--------------------------------------------------------------------------------

12. Entire Agreement; Amendment. This Agreement, the Grant Notice and the Plan
constitute the entire agreement of the parties with regard to the subject matter
hereof, and contains all the covenants, promises, representations, warranties
and agreements between the parties with respect to the PSUs granted hereby;
provided¸ however, that the terms of this Agreement shall not modify and shall
be subject to the terms and conditions of any employment, consulting and/or
severance agreement between the Company (or an Affiliate or other entity) and
the Participant in effect as of the date a determination is to be made under
this Agreement. Without limiting the scope of the preceding sentence, except as
provided therein, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. The Committee may, in its sole discretion,
amend this Agreement from time to time in any manner that is not inconsistent
with the Plan.

13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

14. Successors and Assigns. The Company may assign any of its rights under this
Agreement without the Participant’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon the Participant and the Participant’s beneficiaries,
executors, administrators and the person(s) to whom this Award may be
transferred by will or the laws of descent or distribution.

15. Clawback. Notwithstanding any provision in this Agreement, the Grant Notice
or the Plan to the contrary, to the extent required by (a) applicable law and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Stock issued hereunder shall be subject to forfeiture, repurchase,
recoupment and/or cancellation to the extent necessary to comply with such
law(s) and/or policy.

16. Severability. If a court of competent jurisdiction determines that any
provision of this Agreement (or any portion thereof) is invalid or
unenforceable, then the invalidity or unenforceability of such provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

17. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs granted pursuant to this Agreement are intended to be exempt
from the applicable requirements of the Nonqualified Deferred Compensation Rules
and shall be limited, construed and interpreted in accordance with such intent.
Notwithstanding the foregoing, the Company and its Affiliates make no
representations that the PSUs provided under this Agreement are exempt from or
compliant with the Nonqualified Deferred Compensation Rules and in no event
shall the Company or any Affiliate be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. The Participant’s employment shall terminate on the date
that he or she experiences a “separation from service” as defined under the
Nonqualified Deferred Compensation Rules.

[Remainder of Page Intentionally Blank]

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE SHARE UNIT VESTING CRITERIA AND METHODOLOGY

This Exhibit B to the Grant Notice contains the performance requirements and
methodology applicable to the PSUs. Subject to the terms and conditions set
forth in the Plan, the Agreement and the Grant Notice, the percentage of the
Grant Date Number of PSUs, if any, that become Earned PSUs at the conclusion of
the Performance Period, subject to the Participant’s continued employment or
service through the end of the Performance Period, will be determined in
accordance with this Exhibit B. Capitalized terms used but not defined herein or
in the Grant Notice shall have the same meaning assigned to them in the
Agreement or the Plan.

 

Performance Criteria

    

Percentage of the Grant Date Number of PSUs that become Earned PSUs

For 10 days within any period of 20 consecutive trading days the closing price
is equal to or greater than $12.00 (“Threshold Level”)      50% For 15 days
within any period of 20 consecutive trading days the closing price is equal to
or greater than $13.00 (“Target Level”)      100% For 20 consecutive trading
days the closing price is equal to or greater than $14.00 (“Maximum Level”)     
150%

If for 10 days within any period of 20 consecutive trading days the closing
price is greater than $12.00, but less than $13.00, the percentage of the Grant
Date Number of PSUs that become Earned PSUs will be determined using linear
interpolation.

If for 15 days within any period of 20 consecutive trading days the closing
price is greater than $13.00, but less than $14.00, the percentage of the Grant
Date Number of PSUs that become Earned PSUs will be determined using linear
interpolation.

Upon a Change in Control, the PSUs will cease to be subject to performance goals
set forth in this Exhibit B and a number of PSUs equal to the greater of (i) the
Grant Date Number of PSUs earned upon achievement of the Target Level or
(ii) the percentage of the Grant Date Number of PSUs that are deemed to have
been earned upon the Change in Control based on actual performance as determined
by the Committee (and, in each case, all rights arising from such PSUs and from
being a holder thereof) will remaining outstanding and vest subject to the
Participant’s continued employment or service through the end of the Performance
Period, unless earlier vested and settled in the event of a qualifying
termination of employment following such Change in Control as set forth in the
Grant Notice.

[Remainder of Page Intentionally Blank]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

MAGNOLIA OIL & GAS CORPORATION LONG TERM INCENTIVE PLAN

[SEE ATTACHED]

 

C-1